Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 5/19/2021has overcome the technical deficiencies and the prior art rejection. Claims 1-8 are allowed because the prior art of record fails to disclose that: 
-the control circuit part is configured to operate a measurement mode where a gate voltage
for turning on/off the switching element is measured; the control circuit part includes a gate voltage control part configured to control the gate voltage such that the gate voltage changes in a stepwise manner in the measurement mode;  and an ON/OFF state determination part configured to determine an ON/OFF state of the switching element based on a detection result of the current which flows between the first electrode and the second electrode by the current detection element in the measurement mode; and the control circuit part is further configured to measure a threshold voltage of the switching element by the gate voltage control part and the ON/OFF state determination part, and control the switching element with the threshold voltage as combined in claims 1 and 8.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.